DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2 and 7 – 13 are pending.
Claims 1 and 2 are rejected.
Claims 3 – 6 have been cancelled.
Claims 7 – 13 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2011/0064998) in view of Vial et al. (US 2011/0097291).
The rejected claims cover, inter alia, a fragrance composition comprised of a compound represented by Formula (1).

    PNG
    media_image1.png
    113
    329
    media_image1.png
    Greyscale
.  R1 is defined as a straight, branched or cyclic alkyl group having 1 to 6 carbon atoms.
Dependent claim 2 further limits R1.
However, Abe discloses the compound of formula (I)

    PNG
    media_image2.png
    151
    145
    media_image2.png
    Greyscale
; wherein R1 represents a linear or branched alkyl group
having form 1 – 6 carbon atoms, R2 represents a formyl group (-CHO), R3 and R4 represent a methyl group. (pp. 2, para. [0017] & pp. 3, para. [0022]).  
The difference between the instantly claimed invention and Abe is that Abe makes no reference to their Formula (I) representing a fragrance composition.
However, based on the teachings of Vial, which as a similar chemical structure and has odor notes, one of ordinary skill in the art would presume that the Abe’s Formula (I) inherently has olfactory properties.
The difference between Abe and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Abe teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches 
Furthermore, a long line of cases confirms that one cannot establish novelty by claiming a known material by its properties. E.g., In re Spada, 911 F.2d 705, 708 [15 USPQ2d 1655] (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782 [227 USPQ 773] (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403 [181 USPQ 641] (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Benner, 174 F.2d 938, 942 [82 USPQ 49] (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product”).
Allowable Subject Matter
Claims 7 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the compound of Formula (2).  The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form the basis from concluding that the claimed subject matter would have been obvious.
The closest prior art located or identified is Vial, in that it discloses perfuming properties of alpha-acyloxy alkanoate esters.  For instance, Vial disclose (-)-ethyl (S)-2-(propanoyloxy)propanoate, which possesses a fruity-vinous note with a floral aspect. (pp. 1, para. [0016]).  However, R2 of Formula (I) of Vial is methyl or ethyl and not  dimethyl as set out in formula (2) of the instantly claimed invention.  Also, R3 of Formula (I) of Vial which is located at the same position of hydrogen on formula (2), is a C1 – 4 alkyl.  These features of Vial show that it does not provide a teaching or suggestion towards the preparation of the compound of Applicant’s formula (2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622